Title: Thomas Jefferson’s Account with James Leitch, 25 March 1816
From: Stewart, Charles,Leitch, James
To: Jefferson, Thomas


          
            
              Charlottesville march 25 1816
            
            
              Thos. Jefferson
              
              
              
            
            
              Bot of Jas Leitch
              
              
            
            
              16½ yds Linnen Shirting  d 
              9/6
              }
              $25–33
            
            
              8 Skanes thread 
              3d
              –33
            
            
              E E
              
              $25–66
            
          
          Charles Stewart
        